Citation Nr: 0424195	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for low back 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for dysthymic disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for prostatitis, to 
include as due to an undiagnosed illness.

6.  Entitlement to an initial rating higher than 10 percent 
for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1985, and again from April 1990 to June 1991.  The veteran's 
active service included approximately six months of service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
the veteran's claims on appeal for entitlement to service 
connection and granted entitlement to service connection for 
tension headaches, assigning a 10 percent disability 
evaluation thereto.  The Board first considered this appeal 
in October 2000 and denied the benefits sought.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in 
July 2002 the Court vacated the part of the Board's decision 
that denied the claims of entitlement to service connection 
and remanded those claims to the Board for compliance with 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)).  The Court also 
reversed the part of the Board's decision that found that the 
veteran had not timely appealed the initial rating for 
headaches and remanded that claim for a decision on the 
merits.

The appeal was remanded to the RO by the Board in June 2003 
for additional development and compliance with the VCAA.  All 
requested development has been completed, but the claims 
remain denied.  Accordingly, this appeal is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has qualifying service during the Persian 
Gulf War for the presumption of disability due to undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.

3.  The veteran has chest pain medically attributed to 
undiagnosed illness.

4.  The veteran has mild scoliosis and no other significant 
abnormality of the spine.  He does not have a current back 
disability medically linked to his period of active service 
or to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.

5.  The veteran has diagnoses of a dysthymic disorder and a 
pain disorder associated with psychological factors that did 
not begin during service or within one year of discharge from 
service.  He does not have a psychiatric disorder medically 
linked to his period of active service or to an undiagnosed 
illness or to a medically unexplained chronic multisymptom 
illness.

6.  The veteran described symptoms associated with an 
irritable bowel syndrome, but clinical testing has not 
confirmed such a diagnosis.  

7.  The veteran does not have a current stomach disorder that 
began during service or that is medically linked to his 
service, or to an undiagnosed illness, or to a medically 
unexplained chronic multisymptom illness.

8.  The veteran has a diagnosis of chronic prostatitis that 
did not begin during service nor is the disability medically 
linked to his period of active service, or to an undiagnosed 
illness, or to a medically unexplained chronic multisymptom 
illness.

9.  The veteran experiences migraine attacks three to four 
times per week that create an economic hardship, but are not 
completely prostrating or prolonged in duration.


CONCLUSIONS OF LAW

1.  Chest pains were incurred as a consequence of active 
service due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

2.  A low back disability was not incurred in or aggravated 
by or as a consequence of active service, nor is a low back 
disability a result of undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1153, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.317 (2003).

3.  Dysthymic disorder was not incurred in or as a 
consequence of active service, presumed to have been incurred 
during active service, or a result of undiagnosed illness or 
a medically unexplained chronic multisymptom illness.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1135 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).

4.  A stomach disability was not incurred in or as a 
consequence of active service nor is a stomach disability a 
result of undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).



5.  Chronic prostatitis was not incurred in or as a 
consequence of active service nor is the disability a result 
of undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

6.  Criteria for a 30 percent initial rating for tension 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.120, 4.124a, Diagnostic 
Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.


A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

One of the disabilities for which the veteran seeks service 
connection is an acquired psychiatric disability.  Psychoses 
are deemed to be chronic diseases under 38 C.F.R. 
Section 3.309(a).  Because psychoses are chronic diseases, 
service connection for such a disability may be granted on a 
presumptive basis under 38 C.F.R. Section 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
last discharged from service in June 1991, the evidence must 
show that a chronic psychotic disability manifest to a degree 
of ten percent by June 1992 in order for service connection 
for such a disability to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Additionally, the veteran seeks service connection for 
various disabilities claimed to be the result of exposure to 
chemicals during his second period of service.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See also 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, (13) menstrual 
disorders.  See 38 C.F.R. § 3.317(b).

The evidence of record clearly shows that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War and that he was exposed to low levels of 
chemical agents during a three day period in March 1991 when 
ammunition was demolished in Iraq.  The veteran was first 
advised of the exposure in a letter from the Department of 
Defense dated in July 1997.  He immediately underwent VA 
examination and was placed on the Persian Gulf War Registry.  
In December 2000, the Department of Defense advised the 
veteran that there was no indication of any long-term health 
effects of the exposure experienced by his unit.

A.  Chest Pains

The veteran asserts that he has experienced severe chest pain 
since he returned from the Persian Gulf War in June 1991.  
The first record of treatment associated with the claims 
folder, however, is dated in early 1996.  At that time, the 
veteran related that he began experiencing chest pain while 
at work driving a truck and thought it might be some type of 
strain.  Since that time, the veteran has had continuous 
complaints of chest pain, has been treated with medication 
for costochondritis, and has undergone complete medical work-
ups for possible cardiac problems and/or upper 
gastrointestinal problems.

Upon VA examination in January 1998, the veteran complained 
of intermittent chest pain since returning from the Persian 
Gulf.  The examiner noted the history of clinical testing to 
determine the etiology of the chest pains and ultimately 
diagnosed chest pains due to undiagnosed illness.

The veteran again underwent VA examination in May 2004 and 
complained of atypical chest pain since service in the 
Persian Gulf.  He denied any current problems with reflux or 
excessive gas.  Following a complete review of the medical 
record, the examiner opined that he would initially attribute 
the veteran's continued complaints of chest pain to a 
musculoskeletal etiology such as costochondritis; however, 
due to the veteran's history of not responding to anti-
inflammatory medication and his denial of any 
gastroesophageal reflux, the chest pain was likely secondary 
to undiagnosed illness.  

Given the evidence of record, the Board finds that the 
veteran has qualifying service for the presumption of service 
connection for disorders attributed to undiagnosed illnesses 
and he experiences chest pain that has been medically 
attributed to an undiagnosed illness.  Although this 
disability is based primarily on subjective complaints, it 
appears to have reached a compensable level of disability 
within the presumptive period.  Accordingly, service 
connection for chest pain as due to undiagnosed illness is 
granted.

B.  Low Back Disability

The veteran's service medical records show no evidence of a 
back disability upon entry into service in 1984.  In February 
1985, he complained of low back pain following a football 
game and was assessed to have mechanical low back pain.  
There are no additional complaints of back pain during the 
veteran's first period of service and the only other mention 
of back pain is on the veteran's discharge examination from 
his second period of service in April 1991.  Specifically, 
the veteran marked the box in the affirmative for recurrent 
low back pain.  There was, however, no diagnosis of a back 
disability at the time of discharge.  

Post-service treatment records include periodic complaints of 
low back pain.  The veteran is obese and has been counseled 
on the role diet and exercise play with musculoskeletal pain, 
however, he reports minimal exercise and/or activities other 
than household chores.  The veteran relates having gained 
fifty pounds since his discharge from service.  His low back 
pain is noted to increase with activity.

Following receipt of notice that he had been exposed to 
chemicals during service, the veteran underwent VA 
examination in August 1997.  He related that he had back pain 
and various other complaints since January 1995.  The veteran 
was determined to have chronic musculoskeletal pain based 
solely on his complaints.  The examiner did not make any 
correlation between chemical exposure during service and the 
assigned diagnosis.

In November and December 1997, the veteran submitted 
statements from his wife and father-in-law reflecting that 
they had known the veteran since 1988 and that he had many 
complaints of health problems, including back pain, following 
his service in the Persian Gulf War.

In January 1998, the veteran related to a VA psychiatrist 
that he had quit high school and gone to work for his 
grandmother for a short period of time, then joined the 
National Guard.  Following National Guard training, he 
enrolled in a technical school but terminated that 
educational program when he attained enough skills to get a 
job as a mechanic.  The veteran got a job as a mechanic, but 
quickly determined that he was not suited for that type of 
employment because he did not care for all of the bending and 
related that it was hard on his back.  The veteran then 
became a truck driver, continued that occupation throughout 
his service in the Persian Gulf War, and returned to a truck 
driving job in private industry following service.  The 
veteran stopped working in 1996.

The veteran also underwent VA physical examination in January 
1998 and related a history of back pain since 1997.  He 
stated that he had gained approximately fifty pounds since 
his discharge from service in 1991.  It was noted that he 
showed slight scoliosis, but there was no significant muscle 
spasm and no muscle atrophy.  X-rays showed mild scoliosis 
with convexity to the left.  The veteran's low back pain was 
deemed to be an undiagnosed illness as there were no 
objective findings other than scoliosis to explain his 
complaints.  

It is important to note at this juncture that the VA 
psychologist who administered all psychological testing in 
January 1998 reported that the veteran was strongly invested 
in seeing himself as physically disabled.  The examiner 
reported that psychological factors were likely to strongly 
influence the veteran's presentation of medical problems.

In February 1998, the veteran underwent physical examination 
by a private internist under contract with the Social 
Security Administration to perform consultative examinations 
in conjunction with applications for benefits.  The veteran 
related a history of back pain and various other symptoms and 
associated the complaints with exposure to chemicals during 
the Persian Gulf War, a fact the physician does not appear to 
have questioned.  Upon examination, there was no spinal 
tenderness or muscle spasm of the paravertebral muscles, no 
inflammation or deformity; repetitive muscle movement did not 
cause fatigue.  There was no diagnosis of back disability 
rendered.

The veteran presented at a VA medical center to establish 
care in January 2000 and related a history of unemployment 
due to low back pain and generalized joint pain.  He had good 
muscle tone and strength and a full range of motion.  Upon VA 
neurologic examination in March 2002, the veteran again 
related a history of central lumbar pain that increased with 
activity.  Treatment records dated in May 2003 reflect 
complaints of low back pain and a continued attempt on the 
veteran's part to lose weight; the assessment at that time 
was simply overweight.

Upon VA examination in May 2004, the veteran related a 
history of low back pain beginning spontaneously in 1996.  He 
described the pain as a constant one to two on a scale of one 
to ten with ten being the most severe pain.  The veteran 
stated that he did not experience episodes of increased pain 
and related that his weekly exercise included only one hour 
of swimming.  He also stated that he did not require 
medication and/or any other treatment for his complaints of 
continued back pain.  There were no objective findings of 
disability other than x-rays revealing mild scoliosis.  The 
veteran was noted to be overweight and the examiner assessed 
that the veteran had lumbar strain that could not be related 
to his period of service without pure speculation.

Given the evidence as outlined above, the Board finds that 
the lumbar strain that has been assessed did not begin in nor 
was it aggravated by the veteran's service.  Although the 
veteran injured his back playing football during his first 
period of service in 1985, he had no further complaints 
during that period of service and there is no evidence of a 
back disability being treated following his 1985 discharge.  
Additionally, the history of not wanting to work as a 
mechanic because it was hard on his back does not include 
evidence of treatment for or a diagnosis of a back disability 
that existed prior to his second period of active service.  
And, although the veteran noted recurrent back pain upon 
discharge examination from his second period of service in 
1991, there was no finding of back disability at that time.  
It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied). 

Over the years since the veteran made his claim for VA 
compensation benefits, he has related a history of 
spontaneous back pain beginning in 1995, 1996 and 1997.  The 
first evidence of the alleged chronic back pain is in August 
1997, following the veteran's receipt of notice regarding his 
exposure to chemicals during his period of active service in 
the Persian Gulf.  From that point forward, he has presented 
for treatment with back pain alleged to be associated with 
Gulf War Syndrome notwithstanding the lack of such a 
diagnosis by a medical professional.

A VA examiner opined in January 1998 that the veteran had low 
back pain that was an undiagnosed illness, but did not 
attribute the pain to any exposure and/or activity during 
service.  Treatment records suggest that the complaints are 
associated with obesity and deconditioning as opposed to any 
unknown disorder.  Furthermore, psychological examiners have 
reported that the veteran's psychological factors influence 
his presentation of medical problems because he is invested 
in seeing himself as physically disabled.  The Board 
acknowledges that this veteran was exposed to low level 
chemicals during his period of service and that he believes 
all of his current problems are results of that exposure.  
The objective medical evidence, however, reveals that there 
was no diagnosis of back disability prior to his being 
advised of the in-service exposure and he has since been 
diagnosed as having slight scoliosis; subjective complaints 
are consistent with a diagnosis of lumbar strain.  
Consequently, the Board does not find that complaints of back 
pain are due to an undiagnosed illness and/or a medically 
unexplained chronic multisymptom illnesses.  Thus, the 
veteran's claim is denied.

C.  Dysthymic Disorder

The veteran had no complaints of or treatment for a 
psychiatric disorder during either period of his active 
service or within one year of his discharge from service in 
June 1991.  He first presented for treatment with complaints 
of depression and suicidal thoughts in August 1997 and this 
was noted to be the first episode of major depression; the 
veteran was also assessed to have a chronic pain syndrome.

The veteran underwent VA psychiatric examination in January 
1998 and related that he and his wife had just begun 
counseling due to the stresses placed on their marriage by 
his health problems and their having to live with her parents 
as a result of the financial constraints caused by his not 
working.  He complained of an irritable mood, nightmares 
about killing, and feelings of guilt about his wife having to 
work.  Axis I diagnoses of dysthymic disorder and pain 
disorder associated with psychological factors were rendered.  
Additionally, the psychologist who administered all 
psychological testing reported that the veteran was strongly 
invested in seeing himself as physically disabled. 

In July 2002, the veteran underwent examination by a private 
psychologist who contracted with the Social Security 
Administration to perform evaluations in conjunction with 
applications for benefits.  He related a history of problems 
beginning with exposure to chemicals during service.  The 
psychologist opined that the symptoms related were suggestive 
of a chronic pain syndrome with psychological overlay as well 
as some situational depression.  The veteran was not deemed 
to be psychologically unemployable with a Global Assessment 
of Functioning score of 70 assigned.

Treatment records include periodic notations of a history of 
depression.  Depression screenings are also noted in the 
records without further detail as to findings and/or 
treatment.  The veteran is primarily treated for headaches 
and chest pain.

Given the evidence as outlined above, the Board does not find 
that the veteran developed a psychiatric disorder during 
service or within one year of discharge from service.  
Additionally, there is no medical evidence to suggest that he 
developed a psychiatric disorder as a result of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  The medical records clearly show that 
the veteran was diagnosed as having a dysthymic disorder and 
a chronic pain syndrome due to his belief that he is 
physically disabled and the repercussions of that belief, 
i.e.:  strain on his marriage and financial limitations.  
Consequently, the veteran's claim is denied.

D.  Stomach Problems

The veteran did not have complaints of nor did he receive 
treatment for any stomach problems during service.  The first 
record of complaints is dated in August 1997, when the 
veteran presented for his Persian Gulf War examination and 
related having abdominal pain since January 1995 with loose 
stool about once per month.  The following month, the veteran 
had a gastroenterology consultation and presented with vague 
complaints of abdominal pain and irregular bowel movements.  
The specialist's impression was that the veteran had multiple 
somatic complaints without any definite pathology diagnosed 
on evaluation.  Thus, it was determined that the veteran 
could possibly have irritable bowel syndrome and a 
colonoscopy was recommended.  The colonoscopy was 
accomplished in October 1997 and revealed no diagnostic 
pathological changes; the test was interpreted as a normal 
microscopic morphology and a confirmed diagnosis of irritable 
bowel syndrome was not rendered.

Notwithstanding the above normal findings, a VA examiner 
diagnosed irritable bowel syndrome with occasional diarrhea 
in January 1998 based on the history as related by the 
veteran at that time of periodic watery stool since August 
1997, a diagnosis of irritable bowel syndrome, and complaints 
of gas especially after eating beans.

The veteran related a history of irritable bowel syndrome due 
to Persian Gulf Syndrome as well as complaints of abdominal 
pain to various examiners over the years.  He is not treated 
for an irritable bowel syndrome and at his most recent VA 
examination in May 2004, he denied any diarrhea, constipation 
or excessive intestinal gas.  The examiner found no evidence 
of irritable bowel syndrome or abdominal pain, but noted 
possible mild dyspepsia.  The examiner noted that the veteran 
was overweight, but did not render a diagnosis of a stomach 
problem.

Given the evidence as outlined above, the Board finds that 
the veteran did not develop a stomach problem during service 
or as a consequence of service.  The medical evidence 
reflected the possibility of an irritable bowel syndrome, but 
clinical testing ruled that diagnosis out.  The one diagnosis 
of irritable bowel syndrome appears to be based on a history 
as related by the veteran that is not substantiated in the 
medical evidence and the Board notes that it is not bound by 
a medical opinion based solely upon an unsubstantiated 
history as related by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Additionally, the medical evidence reveals that the veteran 
does not require treatment for a stomach disorder, most 
recently denies any symptoms of a stomach disorder, and is 
not currently found to have a stomach disorder.  Thus, even 
though irritable bowel syndrome is one of the recognized 
multisymptom illnesses allowed the presumption of service 
connection due to exposure to chemicals in the Persian Gulf, 
the veteran's claim must be denied because a diagnosis of 
irritable bowel syndrome is not supported by the record 
evidence.  Consequently, the veteran's claim is denied.



E.  Chronic Prostatitis

The veteran did not make complaints of or undergo treatment 
for prostatitis during either period of his active service.  
He was first noted to have a urinary tract infection in July 
1997 when he presented for treatment due to low back pain and 
pain with urination.  At his Persian Gulf War examination the 
following month, the diagnosis of prostatitis was rendered 
and it was noted that it was resolving with the use of 
medication.

Upon VA examination in January 1998, the veteran related a 
history of prostatitis since July 1997.  There were no 
specific findings with respect to this disability that was 
again noted to be resolving with medication and a diagnosis 
of chronic prostatitis was rendered.

Treatment records include notations of a history of 
prostatitis and in April 2001, the veteran was again 
prescribed medication for the disability.  Upon examination 
in May 2004, the veteran had no complaints of the any 
symptoms related to chronic prostatitis.

Given the evidence as outlined above, the Board finds that 
the veteran did not develop prostatitis during service or as 
a consequence of service.  He was first treated for a urinary 
tract infection in 1997, approximately six years after his 
discharge from service, and there is no medical evidence to 
suggest that this disability is due to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness.  The 
disability is known and diagnosed as prostatitis, it is 
chronic in nature in that the veteran experiences it 
periodically, and the disorder responds to medication.  The 
veteran's belief that it is due to chemical exposure during 
service, standing on its own, simply is not sufficient to 
establish a relationship between the current diagnosis and 
the veteran's service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Consequently, the veteran's claim is 
denied.



II.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's tension headaches have been assigned a 10 
percent disability rating under 38 C.F.R. Section 4.124a, 
Diagnostic Code 8100, for migraine headaches because there is 
not a diagnostic code that sets forth criteria for assigning 
disability evaluations for non-migraine type headaches.  When 
an unlisted condition is encountered, it is permissible to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

Diagnostic Code 8100 calls for the assignment of a 50 percent 
evaluation when there is evidence of migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
evaluation when there is evidence of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent rating when there 
is evidence of characteristic prostrating attacks averaging 
one in two months over the last several months; and, a 
noncompensable evaluation when there is evidence of migraines 
with less frequent attacks.

The evidence of record clearly shows that the veteran first 
began complaining of headaches on a daily basis and after 
beginning treatment with prescription medication in 1995, 
they were reduced to three or four times per week.  The 
veteran describes his headaches as throbbing in the frontal 
region followed by radiation into the whole head with light 
sensitivity, but no loss of sight.  The veteran originally 
denied any vomiting or nausea with his headaches and related 
that they responded well to medication.

The veteran related to a VA neurologist during examination in 
March 2002 that his headaches were generally relieved within 
thirty to forty minutes of taking medicine and lying down and 
that he thought he would be able to continue working through 
a headache if he had too, adding that fortunately he only had 
housework to do during the day so he had the luxury of lying 
down at will.  Following a complete evaluation, the 
neurologist reported no neurological deficits and rendered a 
clinical impression of migraine attacks.

The veteran underwent VA examination most recently in May 
2004 and related pulsating headaches three to four times per 
week relieved with medication within one to two hours of 
taking the medication; it was noted that headaches could last 
several days without medication.  He stated that he 
experienced occasional nausea and reported that he stopped 
working as a truck driver because he had to pull over when he 
got one of the headaches.  Following a complete review of the 
medical record and examination of the veteran, the examiner 
rendered the assessment of chronic migraine headaches and 
opined that they probably created a severe economic 
inadaptability with a truck driving job, but were less likely 
to create such an economic obstacle in other forms of 
employment.

As noted above, the evidence of record shows that the veteran 
complains of at least three headaches per week relieved with 
medication within thirty minutes to two hours.  There is no 
evidence of complete incapacitation as the veteran describes 
only light sensitivity and occasional nausea with a belief 
that he could probably keep working through a headache if he 
was placed in a situation where he had to do so.  
Additionally, the recent medical opinion that the veteran's 
migraine attacks caused severe economic problems was limited 
to his prior employment as a truck driver and not to 
employment in general.  Thus, there is no evidence of either 
completely prostrating or prolonged attacks causing severe 
economic inadaptability, findings necessary for the 
assignment of a 50 percent evaluation under Diagnostic Code 
8100.

Criteria for assignment of a 30 percent rating do not require 
that the migraine attacks be completely prostrating nor that 
the attacks be prolonged.  As a consequence, the Board finds 
that the disability picture more nearly approximates the 
criteria required for this rating.  The Board acknowledges 
that the veteran describes having headaches well in excess of 
once per month, however, when considering that the disability 
picture as a whole does not support the assignment of a 50 
percent rating based on the dynamics of the attacks, the 
Board finds that an evaluation higher than 30 percent cannot 
be assigned based solely on frequency of the attacks.  
Consequently, a rating higher than 30 percent is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
solely because of his service-connected headaches and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings; the Board has been similarly unsuccessful.  The 
veteran has not required frequent periods of hospitalization 
for his headaches and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by pulsating headaches three or four times 
per week has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, the Board finds that the 
economic impediment caused by the veteran's headaches as 
described in the record as limiting his ability to perform 
his prior profession has been completely considered in the 
assignment of the schedular 30 percent rating and a higher 
rating based on an extra-schedular basis is not warranted.  
Consequently, the Board finds that the 30 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
rating higher than 30 percent is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in August 1998, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in March 2003.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2003 and again in July 2003.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, as a result of undiagnosed 
illness, and that his service-connected disability was more 
severe than evaluated, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations 
and requesting medical opinions as to etiology and severity 
of disabilities diagnosed.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was given the opportunity to testify 
before an RO hearing officer and/or the Board, but declined 
to do so.  In fact, he withdrew his request for a hearing 
before the Board in May 2000 and has requested that the 
claims be determined based on the evidence of record.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

Service connection for chest pain as due to undiagnosed 
illness is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for a low back disability, to include as 
due to undiagnosed illness, is denied.

Service connection for a dysthymic disorder, to include as 
due to undiagnosed illness, is denied.

Service connection for a stomach disability, to include as 
due to undiagnosed illness, is denied.

Service connection for chronic prostatitis, to include as due 
to undiagnosed illness, is denied.

An initial evaluation of 30 percent for tension headaches is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



